IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALAN E. ALBUREZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1335

FLORIDA DEPARTMENT OF
REVENUE AND NATALIA
ANDREA BURGUENO,

      Appellee.


_____________________________/

Opinion filed February 3, 2016.

An appeal from Division of Administrative Hearings.
Darren A. Schwartz, Administrative Law Judge.

Alan E. Alburez, Pro Se, for Appellant.

Toni C. Bernstein, Senior Assistant Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.